--------------------------------------------------------------------------------

Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 4, 2012, by and among RoomLinX, Inc., a Nevada corporation (the
“Company”), and the investors signatory hereto (each an “Investor” and
collectively, the “Investors”).
 
This Agreement is made in connection with the Securities Purchase Agreement,
dated as of the date hereof, among the Company and the Investors (the “Purchase
Agreement”).
 
In consideration of the mutual covenants and agreements set forth herein and in
the Purchase Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
1.            Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the respective
meanings given such terms in the Purchase Agreement.  As used in this Agreement,
the following terms have the respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 6(c).
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the six
month anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (c) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without volume restrictions pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Failure Payment” means a payment to Holders in cash pursuant to Section 2.2(d).
 
“Filing Deadline” means 45 days following the date of this Agreement.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
 
 

--------------------------------------------------------------------------------

 
 
“Losses” has the meaning set forth in Section 5(a).
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means: (i) the Securities and (ii) any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event, or any price adjustment as a result of such
stock splits, reverse stock splits or similar events with respect to any of the
Securities. Notwithstanding the foregoing, a security shall cease to be a
Registrable Security for purposes of this Agreement from and after such time as
the Holder of such security may resell such security without volume restrictions
under Rule 144, as determined by the counsel to the Company pursuant to a
written opinion letter to such effect.
 
“Registration Effectiveness Deadline” means 120 days following the date of this
Agreement.
 
“Registration Failure” means that (A) the Company fails to file with the
Securities and Exchange Commission on or before the Filing Deadline any
Registration Statement required to be filed pursuant to Section 2(a), (B) the
Company fails to obtain effectiveness with the Securities and Exchange
Commission prior to the Registration Effectiveness Deadline of any Registration
Statement that is filed pursuant to Section 2(a) or 2(c), or fails to use its
best efforts to keep such Registration Statement current and effective, (C) the
Company fails to include in any Registration Statement filed pursuant to Section
2(c) all or any part of a Holder’s Registrable Securities the Holder requests to
be registered on such Registration Statement or (D) any Registration Statement
required to be filed hereunder, after its initial effectiveness and during the
Registration Period, lapses in effect or sales of all of the Registrable
Securities cannot otherwise be made thereunder (whether by reason of the
Company’s failure to amend or supplement the prospectus included therein in
accordance with this Agreement, the Company’s failure to file and, use
commercially reasonable best efforts to obtain effectiveness with the Securities
and Exchange Commission of an additional Registration Statement required
pursuant to Sections 2(c)).
 
 
2

--------------------------------------------------------------------------------

 
 
“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration statements
required to be filed under this Agreement, including in each case the
Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 145” means Rule 145 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Selling Holder Questionnaire” means the selling security holder notice and
questionnaire attached as Annex A hereto.
 
“Trading Day” means any day on which the New York Stock Exchange and NASDAQ
Global Market are open for trading.
 
2.             Registration.
 
(a)           No later than the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  Each Registration Statement required to be filed under this
Agreement shall be filed on Form S-1. The Company shall use reasonable efforts
to cause each Registration Statement required to be filed under this Agreement
to be declared effective under the Securities Act as soon as possible but after
the initial filing thereof, and shall use its reasonable best efforts to keep
each such Registration Statement continuously effective during its entire
Effectiveness Period.  By 5:00 p.m. (New York City time) on the business day
immediately following the Effective Date of each Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary contained herein, if the
Company furnishes the Holders with a certificate signed by the President or
Chief Executive Officer of the Company stating that sales under the Registration
Statement must be, pursuant to applicable law or regulation, suspended or in the
good faith judgment of the Board of Directors of the Company, it would be
detrimental to the Company and its stockholders for a Registration Statement be
effected or effective for sale at such time due to the existence of a material
development or potential material development involving the Company which the
Company would be obligated to disclose in the Prospectus contained in
the  Registration Statement, which disclosure would in the good faith judgment
of the Board of Directors of the Company be premature or otherwise inadvisable
at such time, then the Company will have the right to defer the filing of the
Registration Statement and/or suspend the ability of the Holders to sell
Securities pursuant to the Registration Statement for a period of not more than
100 days after the date it would otherwise be required to file the Registration
Statement pursuant hereto or after the date of the notice of the suspension of
such Registration Statement; provided, however, that the Company will not
utilize this deferral right more than twice in any twelve month period.
 
(c)           If at any time prior to such date as is the earlier of (i) the
date on which all of the Registrable Securities for such Registration Statement
have been sold and (ii) the date on which all of the Registrable Securities for
such Registration Statement may be immediately sold to the public without
registration or restriction (including without limitation as to volume by each
holder thereof) under the Securities Act (the “Registration Period”), the
Company shall determine to file with the Securities and Exchange Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its securities (other than
(a) a registration relating to the sale of securities to employees of the
Company or a subsidiary pursuant to a stock option, stock purchase, or similar
plan on a registration statement on Form S-8; or (b) a registration relating to
a Rule 145 transaction), the Company shall send to each Holder written notice of
such determination and, if within fifteen (15) days after the effective date of
such notice, the Holder shall so request in writing, the Company shall include
in such Registration Statement all or any part of such Holder’s Registrable
Securities the Holder requests to be registered, except that if, in connection
with any underwritten public offering for the account of the Company, the
managing underwriter(s) thereof shall impose a limitation on the number of
Registrable Securities which may be included in the Registration Statement
because, in such underwriter(s)’ judgment, marketing or other factors dictate
such limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which the Holder has
requested inclusion hereunder as the underwriter shall permit; provided,
however, that the Company shall not exclude any Registrable Securities unless
the Company has first excluded all outstanding securities, the holders of which
are not entitled by contract to inclusion of such securities in such
Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(c) shall be construed to limit any registration
required under Section 2(a) hereof. If an offering in connection with which a
Holder is entitled to registration under this Section 2(c) is an underwritten
offering, then such Holder shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering.  Notwithstanding anything to the contrary set forth
herein, the registration rights of the Holder pursuant to this Section 2(c)
shall only be available in the event the Company fails to timely file, obtain
effectiveness or maintain effectiveness of any Registration Statement to be
filed pursuant to Section 2(a) in accordance with the terms of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           The Company understands that any Registration Failure could result
in economic loss to a Holder. In the event that any Registration Failure occurs,
as compensation to each Holder for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to the Holder a monthly amount payable
in cash equal to 1% of the aggregate purchase price paid by each Holder pursuant
to the Securities Purchase Agreement for any Registrable Securities then held by
each Holder on the date of such Registration Failure.  Such Failure Payments
shall continue on a monthly basis until (i) the six (6) month anniversary of the
Closing or (ii) in the event the Company is not current in its Exchange Act
filings, the earlier of (A) the date the Holders may sell the Registrable
Securities without restriction under Rule 144 or (B) the twelve (12) month
anniversary of the Closing.  Failure Payments shall be paid on or before the 5th
business day following a month in which Failure Payments accrue.
 
(e)           Each Holder agrees to furnish to the Company a completed
Questionnaire in the form attached to this Agreement as Annex A (a “Selling
Holder Questionnaire”).  The Company shall not be required to include the
Registrable Securities of a Holder in a Registration Statement who fails to
furnish to the Company a fully completed Selling Holder Questionnaire at least
two Trading Days prior to the filing date of the Registration Statement (subject
to the requirements set forth in Section 3(a)).
 
3.            Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a)           Not less than four Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, furnish to each Holder copies of the “Selling Stockholders” section of
such document, the “Plan of Distribution” and any risk factor contained in such
document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed, which documents will be subject to the
review of such Holder.  Such documents may be delivered to such Holder via
electronic mail (i.e., e-mail).  The Company shall not file a Registration
Statement, any Prospectus or any amendments or supplements thereto in which the
“Selling Stockholder” section thereof substantively differs from the disclosure
received from a Holder in its Selling Holder Questionnaire (as amended or
supplemented).
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.
 
(c)           Notify the Holders as promptly as reasonably possible (and, in the
case of (i)(A) below, not less than two Trading Days prior to such filing and,
in the case of (v) below, not less than three Trading Days prior to the
financial statements in any Registration Statement becoming ineligible for
inclusion therein) and (if requested by any such Person) confirm such notice in
writing no later than one Trading Day following the day (i)(A) when a Prospectus
or any Prospectus supplement or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)           Use its reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e)           Furnish to each Holder, with charge and at the option of the
Company in electronic format, at least one conformed copy of each Registration
Statement and each amendment thereto but not including the exhibits thereto to
the extent requested by such Person (including those previously furnished)
promptly after the filing of such documents with the Commission.
 
(f)           Promptly deliver to each Holder, with charge, up to twenty (20)
copies of each Prospectus or Prospectuses (including each form of prospectus)
and each amendment or supplement thereto as such Persons may reasonably request.
 
(g)           Prior to any public offering of Registrable Securities, register
or qualify such Registrable Securities for offer and sale under the securities
or Blue Sky laws of all jurisdictions within the United States as any Holder may
request, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, however, in connection with any such registration or
qualification, the Company shall not be required to (i) qualify to do business
in any jurisdiction where the Company would not otherwise be required to
qualify, (ii) subject itself to general taxation in any such jurisdiction, (iii)
file a general consent to service of process in any jurisdiction, or (iv) make
any change to the Company’s Certificate of Incorporation or bylaws.
 
(h)           Cooperate with the Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a purchaser of such Securities pursuant to the Registration Statement(s),
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request.
 
(i)           Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
(j)           Use reasonable efforts to take such other actions as are
reasonably and customarily required by issuers in non-underwritten shelf
registrations in order to facilitate the disposition of Registrable Securities
included in any Registration Statement in accordance with this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
4.            Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company.  In no event shall the Company be responsible for any broker or
similar commissions incurred by any Holder or any legal fees or other costs of
the Holders in connection with this Agreement.
 
5.            Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors, partners,
members and employees of each of them, each Person who controls any such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (1) such untrue statements or omissions are
based solely upon information regarding a Holder furnished in writing to the
Company by a Holder expressly for use therein, or to the extent that such
information relates to a Holder or a Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (or (2) in the
case of an occurrence of an event of the type specified in Section 3(c)(ii)-(v),
the use by such Holder of an outdated or defective Prospectus after the Company
has notified such Holder in writing that the Prospectus is outdated or defective
and prior to the receipt by such Holder of Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.
 
(b)           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or relating to: (x) such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or based upon any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(c)(ii)-(v), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of an Advice or an amended or supplemented Prospectus, but only if
and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected.  In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to participate in the defense
thereof and such counsel shall be at the expense of the Indemnifying Party);
provided, that, the Indemnifying Party shall pay for no more than two separate
sets of counsel for all Indemnified Parties, such legal counsel shall be
selected by Holders of no less than a majority in interest of the then
outstanding Registrable Securities.  The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If a claim for indemnification under Section 5(a)
or 5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.            Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by a Holder
of any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
seek specific performance of its rights under this Agreement.  The Company and
each Holder agree that monetary damages may not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Agreement.
 
(b)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder’s receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement or
until it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(d)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this Section 6(f), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of no less than a majority in interest of the then outstanding
Registrable Securities.  Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates.  Section 2(a) may not be amended or waived except by written consent of
each Holder affected by such amendment or waiver.
 
(e)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered before 6:30 p.m. (New
York City time) on a Trading Day via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) or electronic mail
(i.e., E-mail) at the facsimile number or e-mail address specified in this
Section, (b) the next Trading Day after the date of transmission, if such notice
or communication is delivered on a day that is not a Trading Day or later than
6:30 p.m. (New York City time) on any Trading Day via facsimile (provided the
sender receives a machine-generated confirmation of successful transmission) or
electronic mail (i.e., E-mail) at the facsimile number or e-mail address
specified in this Section, (c) the Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:
 
If to the Company:
RoomLinX, Inc.
 
2150 W. 6th Avenue, Unit H
 
Broomfield, Colorado 80020
 
Attn.: President
 
Facsimile: (303) 544-1110
E-mail:  mwasik@roomlinx.com
   
With a copy to:
Westerman Ball Ederer Miller & Sharfstein, LLP
 
1201 RXR Plaza
 
Uniondale, NY 11556
 
Attn: Alan C. Ederer, Esq.
 
Facsimile:  (516) 977-3056
E-mail:  aederer@westermanllp.com

 
 
11

--------------------------------------------------------------------------------

 
 
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereto.
   
With a copy to:
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Attn: Ryan C. Brauer, Esq.
Facsimile:  (612) 492-7077
E-mail:  rbrauer@fredlaw.com
   
If to any other Person who is then a registered Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company
   

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
(f)           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Each Holder may assign their respective rights hereunder in the
manner and to the Persons as permitted under the Purchase Agreement.
 
(g)           Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(h)           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
 
12

--------------------------------------------------------------------------------

 
 
(i)           Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(j)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(k)           Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(l)            Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of each other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document. Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose.  The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.
 
(m)          Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof, and any and
all other prior or contemporaneous written or oral agreements relating to the
subject matter hereof existing between the parties hereto are expressly
canceled.
 
 
13

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGES TO FOLLOW]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

  ROOMLINX, INC.        
 
By:
      Name:     Title:  

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]
 
[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT
 
(to be completed by each Investor)
 

  Name of Investor:        
 
By:
        Name:       Title:  

 

  Address:                                            

 

  Tel:       
 
Fax:
     
 
Email:
   

 
[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 

Annex A
 
ROOMLINX, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of
RoomLinX, Inc., a Nevada corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of May 4, 2012 (the “Registration Rights Agreement”),
among the Company and the Investors named therein. A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below. All capitalized terms used and not otherwise defined herein shall
have the meanings ascribed thereto in the Registration Rights Agreement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Securityholder

 
 

 
 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 
 

 
 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 
 

 
2.
Address for Notices to Selling Securityholder:

 

                Telephone:       Fax:       Contact Person:     

 
 
B-1

--------------------------------------------------------------------------------

 

3.
Beneficial Ownership of Registrable Securities:

 
Type and Principal Amount of Registrable Securities beneficially owned:

     

 
4.
Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes o    No o
 
Note: If yes, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.
 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes o    No o
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes o    No o
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5.
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

     

 
 
B-2

--------------------------------------------------------------------------------

 
 
6.
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:

   

 
7.
The Company has advised each Selling Stockholder that it is the view of the
Commission that it may not use shares registered on the Registration Statement
to cover short sales of Common Stock made prior to the date on which the
Registration Statement is declared effective by the Commission, in accordance
with 1997 Securities and Exchange Commission Manual of Publicly Available
Telephone Interpretations Section A.65. If a Selling Stockholder uses the
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under the
Registration Statement.

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
Certain legal consequences arise from being named as a Selling Securityholder in
the Registration Statement and related prospectus.  Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Securityholder in the
Registration Statement and the related prospectus.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.  The undersigned hereby elects to include the
Registrable Securities owned by it and listed above in Item 3 (unless otherwise
specified in Item 3) in the Registration Statement.
 
 
B-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

Dated: Beneficial Owner:  

 

 
By:
     
Name:
   
Title:

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 
Westerman Ball Ederer Miller and Sharfstein, LLP
1201 RXR Plaza
Uniondale, NY 11556
Attn:  Alan C. Ederer, Esq.
Facsimile: (516) 977-3056
 
 
B-4
 